Citation Nr: 0902636	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for PTSD and assigned a 10 percent evaluation, effective May 
31, 2006.  In August 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  A 
transcript of that hearing has been incorporated into the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that his PTSD disability warrants a 
higher than 10 percent evaluation.  He was last evaluated by 
VA in September 2006 at which time the examiner assessed him 
as demonstrating mild to occasionally moderate symptoms of 
PTSD.  The examiner remarked that the veteran's practitioners 
described him as showing substantial relief from his PTSD 
symptoms as a result of his treatment and medications.  In 
addition, he noted that the veteran's PTSD symptoms did not 
significantly interfere with his ability to function 
occupationally at that particular point.  However, evidence 
on file subsequent to the 2006 VA examination, namely at the 
August 2008 Board hearing, suggests a possible worsening of 
the veteran's PTSD symptomatology, thus warranting a new and 
contemporaneous PTSD examination.  38 U.S.C.A. § 5103A(d).

In this regard, at the hearing the veteran submitted a letter 
from his employer stating that over the past 12 months the 
veteran's PTSD symptoms (namely panic attacks and anger 
outbursts) had become more frequent and hostile.  His 
employer also noted that the veteran's work performance in 
terms of forgetting things and working safely were "below 
par".  Also, the veteran testified that his treating private 
psychiatrist had discussed with him approximately three 
months earlier increasing his medication dosage.    

The United States Court of Appeals for Veterans Claims has 
held that when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Accordingly, in order to properly assess the veteran's 
service-connected PTSD under VA's Schedule for Rating 
Disabilities, he must be afforded a new examination that 
considers contemporaneous findings pertinent to all 
applicable criteria for a higher rating.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. Part 4.  

In addition, the veteran testified in August 2008 that he 
sees a private psychologist approximately once a month and 
his private psychiatrist about once every three months for 
medication refills.  As the most recent private treatment 
records on file are dated in 2006, an attempt should be made 
to request all outstanding private psychiatric records since 
2006.  38 U.S.C.A. § 5103A(b).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to psychiatric 
treatment of the veteran for the period 
from 2006 to the "present", should be 
obtained 


and associated with the claims folder.  
These records should specifically include 
treatment records from private 
psychologist, Dr. Scott, from June 2006 
to "present", and psychiatric treatment 
records from Dr. Maiden from January 2006 
to "present".  If requests for any 
treatment records are not successful, the 
AMC/RO should inform the veteran and his 
representative of this so that they will 
have an opportunity to obtain and submit 
the records themselves, in keeping with 
their responsibility to submit evidence 
in support of the claims.  38 C.F.R. 
§ 3.159 (2008).

2.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of 
PTSD.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should indicate whether or not the claims 
folder was reviewed.  All necessary tests 
and studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner), should be 
conducted in order to identify the degree 
of social and occupational impairment 
attributable to PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale due to impairment resulting 
from PTSD.  An explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work should be provided.  The examiner 
should be asked to address the specific 
criteria of Diagnostic Code 9411 and 
identify those criteria met by the 
veteran.

3.  Thereafter, the issue of entitlement 
to an initial evaluation in excess of 10 
percent for service-connected PTSD should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

